Citation Nr: 0515855	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
left wrist.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for herpes zoster.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1975 to 
August 1978 and from December 1981 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A Notice of Disagreement was received 
in March 2003.  A Statement of the Case was issued in May 
2003.  A timely appeal was received in June 2003.  A 
Supplemental Statement of the Case was issued in July 2003.

The Board notes that the veteran initially appealed eight 
issues in his Notice of Disagreement:  increased ratings for 
right hip tendonitis, residuals of left ankle fracture and 
internal hemorrhoids, and service connection for left wrist 
tendonitis, bronchitis, lumbar spine disorder, herpes zoster 
and hearing loss.  In his substantive appeal, however, the 
veteran only referred to three of those issues:  service 
connection for left wrist tendonitis, bronchitis and post 
herpes zoster.  An appeal consists of a timely filed Notice 
of Disagreement and, after a Statement of the Case has been 
issued, a timely and properly completed VA Form 9 or 
correspondence containing the necessary information. 38 
C.F.R. § 20.202 (2004).  If the Statement of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  Id.  The only issues currently in appellate status 
before the Board, therefore, are entitlement to service 
connection for left wrist tendonitis, bronchitis and post 
herpes zoster.  See 38 U.S.C.A. § 7105(a) (West 2002) 
("benefits sought on appeal must be clearly identified"); see 
also 38 C.F.R. § 20.202 (2002) (substantive appeal must 
contain the necessary information, and must identify the 
issue or issues being appealed).




FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
left wrist tendonitis is related to his military service.

2.  The veteran does not currently have bronchitis.

3.  The veteran does not currently have herpes zoster or any 
residuals therefrom.


CONCLUSIONS OF LAW

1.  Tendonitis of the left wrist was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).

2.  Bronchitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).

3.  Chronic herpes zoster was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, and 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, the Board notes that the RO did not send 
a letter discussing the VCAA until February 2005, subsequent 
to the initial AOJ decision.  In the Statement of the Case 
issued in May 2003, however, the RO included a subsection 
entitled "Veterans Claims Assistance Act of 2000" in the 
Pertinent Laws; Regulations; Rating Schedule Provisions 
section.  This subsection set forth in detail the 
requirements of the VCAA, including the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  In addition, the veteran was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Where, as here, notice was not 
provided prior to the initial AOJ decision, the veteran has 
the right to VCAA content complying notice and proper 
subsequent VA process.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement has been 
cured by the subsequent proper notice and VA process, and 
was, therefore, harmless error.  The Supplemental Statement 
of the Case readjudicated the veteran's claims, and also 
notified the veteran of the information and evidence needed 
to substantiate the claims.  In addition, the February 2005 
letter to the veteran notified him of the Pelegrini II 
elements, and advised him that it was his responsibility to 
give VA enough information to request evidence identified by 
the veteran.  He was also specifically told to submit any 
medical reports he had in his possession.  The veteran was 
provided with an opportunity to respond to this letter.  VA 
contacted the veteran in March 2005 to inquire whether the 
veteran intended to submit any additional evidence, and he 
responded that he had no additional evidence to submit.

Although the Statement of the Case and the VCAA notice letter 
provided to the veteran do not fully advise the veteran of 
the fourth element (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the documents, read as a whole, gave notice to the 
veteran of VA's desire to obtain information and evidence 
supporting and substantiating the claims, and information 
possibly leading to such information and evidence.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  VA has, therefore, complied with the 
VCAA notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  The 
veteran has not indicated that he has received any recent 
treatment from VA or private medical providers.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided with a VA examination in December 
2002.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; service medical 
records; and the report of the VA examination conducted in 
December 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in the case.  The Board will summarize the relevant 
evidence where appropriate.


Left Wrist Tendonitis

The service medical records include a treatment note dated 
February 7, 1995, which shows that the veteran was seen for 
complaints of pain in his left wrist for one week.  No 
history of trauma was given, but the veteran indicated he had 
been very active in sports, using his left hand in 
racquetball.  Physical examination of the left wrist revealed 
point tenderness at the left lateral wrist especially with 
ulnar deviation of the wrist.  There was no palpable 
crepitus, and no gross neurovascular or strength deficits 
noted.  X-rays of the left wrist were within normal limits.  
The assessment was probable left wrist strain secondary to 
overuse.  The veteran was provided with a soft splint for 
protection, and directed to do range of motion exercises and 
take over the counter pain medications.  On the Report of 
Medical Assessment dated October 28, 2002 for the veteran's 
retirement physical, he stated that he has suffered pain in 
his left wrist that he did not seek medical care for.  A 
notation by the healthcare provider states that the veteran 
reported being told that it was tendonitis and that he wears 
a wrist brace given to him that helps.

At the December 2002 VA examination, the veteran reported 
having a problem with some lateral discomfort in his left 
wrist, that he had no injury to the wrist, and that he was 
told that the discomfort was due to tendonitis.  Physical 
examination did not find any deformity of the wrist or that 
it was swollen.  The examiner noted that there is no 
impairment of range of motion of the wrist due to the pain.  
The examiner diagnosed the veteran to have tendonitis of the 
left wrist.

After reviewing the evidence and resolving reasonable doubt 
in favor of the veteran, the Board finds that the veteran has 
a current disability, i.e., tendonitis of the left wrist, 
which was incurred in service.  The December 2002 VA 
examination was actually conducted while the veteran was 
still on active duty.  The examiner diagnosed the veteran to 
have tendonitis of the left wrist.  This diagnosis was made 
while the veteran was still in service and, therefore, 
service connection is warranted.  This conclusion is also 
supported by the service medical records showing treatment in 
February 1995 and the notation on his retirement physical 
done in October 2002 that the veteran has suffered left wrist 
pain and uses a splint for it.

Bronchitis

A review of the service medical records shows that the 
veteran was treated on May 19, 1997 for sudden onset of 
fever, chills, and body aches.  Physical examination revealed 
the veteran's nose was clear, his throat showed slight 
postnasal drip, and his lungs were without wheezing or rales 
with good, full and equal expansion.  The assessment was 
questionable right infiltrate.  On May 23, 1997, a chest x-
ray was performed which revealed bronchial wall thickening 
and granulomatous changes in both lungs, but no definite 
asymmetric densities were seen to suggest alveolar 
infiltrate.  The impression was findings consistent with 
chronic bronchitis and/or bronchopneumonia with no definite 
alveolar infiltration.  No other treatment records for follow 
up or subsequent episodes of bronchitis are seen in the 
service medical records.  No notation of chronic bronchitis 
was made at the veteran's retirement examination in October 
2002.

At the December 2002 VA examination, the veteran reported no 
complaints of any pain suggesting lung disease.  He was 
totally unaware of the prior diagnosis of bronchitis.  He did 
not complain of cough, shortness of breath, or chest 
congestion.  Upon physical examination, his chest was clear 
to auscultation and percussion.  Chest x-rays taken were 
negative.  The examiner's impression was that bronchitis was 
not found.

After reviewing all the evidence, the Board finds that he 
does not currently have bronchitis, chronic or otherwise, and 
service connection is denied because there is no medical 
finding of a current disability.  In order to establish 
entitlement to service connection, the veteran must first 
show, by medical evidence, that he has a current disability.  
See Hickson v. West, supra, 12 Vet. App. 253.  Having failed 
to do so, he is not entitled to service connection, and his 
appeal is denied.

Herpes Zoster

A review of the service medical records shows that the 
veteran was treated on April 5, 1999 for complaints of pain 
in his hips, thighs and low back for about 10 days and a 
rash, which began 2 days prior, in the same location.  The 
patient reported that the rash was painful.  Physical 
examination revealed erythematous papules and vesicles on the 
left lower quadrant and left flank in T12 dermatomal 
distribution.  There were no pustules or evidence of 
secondary infection.  The assessment was herpes zoster.  No 
other treatment records for follow up or subsequent episodes 
of herpes zoster are seen in the service medical records.  No 
notation of herpes zoster or residuals thereto was made on 
the report of the veteran's retirement examination in October 
2002.

At the December 2002 VA examination, the veteran reported 
having an episode of herpes zoster in the left flank area 
approximately five years prior, and that this had completely 
cleared and he was not having any problem with residuals.  
Physical examination of the skin of the affected area did not 
reveal any residuals or herpes zoster in the left flank area.  
The examiner's assessment was that the veteran was status 
post herpes zoster left flank area.  

The Board notes that herpes zoster is defined as "an acute 
infectious, usually self-limited, disease believed to 
represent activation of late varicella-zoster virus in those 
who have been rendered partially immune after a previous 
attack of chickenpox.  It involves the sensory ganglia and 
their areas of innervation, characterized by severe neuralgic 
pain along the distribution of the affected nerve and crops 
of clustered vesicles over the area of the corresponding 
dermatome, and is usually unilateral and confined to a single 
or adjacent dermatomes.  Post herpetic neuralgia may be a 
complication."  Dorland's Illustrated Medical Dictionary, 
28th Edition, p. 760.  

After reviewing the evidence, the Board finds that the 
veteran does not currently have herpes zoster or any 
residuals from his previous infection in April 1999.  It 
appears that the April 1999 episode of herpes zoster was 
acute and transitory as no finding of current infection was 
made at the December 2002 VA examination nor has the veteran 
reported any further outbreaks.  In addition, the veteran 
denied and the VA examiner did not find any residuals of the 
April 1999 infection.  In order to establish entitlement to 
service connection, the veteran must first show, by medical 
evidence, that he has a current disability.  See Hickson v. 
West, supra, 12 Vet. App. 253.  Having failed to do so, he is 
not entitled to service connection, and his appeal is denied.



ORDER

1.  Entitlement to service connection for tendonitis of the 
left wrist is granted.

2.  Entitlement to service connection for bronchitis is 
denied.

3.  Entitlement to service connection for herpes zoster is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


